Exhibit 99.1 Claude Resources Inc. Appoints Ted Nieman as Chairman of the Board Trading Symbols TSX - CRJ NYSE Amex - CGR SASKATOON, March 3 /CNW/ - Claude Resources Inc. (TSX: CRJ) (NYSE: CGR) ("Claude") is pleased to announce that Ted Nieman has been appointed as Chairman of its Board of Directors. Mr. Nieman will replace Josef Spross whom retired effective March 1, 2011. Mr. Nieman has served on the Claude Board since January 2007. Mr. Nieman began his career with the law firm Estey, Robertson, Muzyka, Beaumont, Barton and Bell in 1973. In 1993, Mr. Nieman joined Canpotex Limited ("Canpotex"), the offshore marketing company for the Saskatchewan potash producers, as General Counsel and Corporate Secretary. In 1995, he was appointed Vice President and in 2001 he was appointed Senior Vice President. He is a current member of Canpotex's Executive Management and of the board of directors of all Canpotex subsidiaries and affiliates. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR). Claude is a gold exploration and mining company with an asset base located entirely in Canada. Since 1991, Claude has produced approximately 930,000 ounces of gold from its Seabee mining operation in northeastern Saskatchewan. The Company also owns 100 percent of the 10,000 acre Madsen property in the prolific Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Gold Project in northeastern Saskatchewan. CAUTION REGARDING FORWARD-LOOKING INFORMATION This Press Release may contain "forward-looking" statements regarding the plans, intentions, beliefs and current expectations of the Company, its directors, or its officers with respect to the future business activities and operating performance of the Company. The words "may", "would", "could", "will", "intend", "plan", "anticipate", "believe", "estimate", "expect" and similar expressions, as they relate to the Company, or its management, are intended to identify such forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future business activities or performance and involve risks and uncertainties, and that the Company's future business activities may differ materially from those in the forward-looking statements as a result of various factors. Such risks, uncertainties and factors are described in the periodic filings with the Canadian securities regulatory authorities, including the Company's Annual Information Form and quarterly and annual Management's Discussion & Analysis, which may be viewed on SEDAR at www.sedar.com. Should one or more of these risks or uncertainties materialize, or should assumptions underlying the forward-looking statements prove incorrect, actual results may vary materially from those described herein as intended, planned, anticipated, believed, estimated or expected. Although the Company has attempted to identify important risks, uncertainties and factors which could cause actual results to differ materially, there may be others that cause results not anticipated, estimated or intended. The Company does not intend, and does not assume any obligation, to update these forward-looking statements. CAUTIONARY NOTE TO US INVESTORS CONCERNING RESOURCES ESTIMATES The resource estimates in this document were prepared in accordance with National Instrument 43-101, adopted by the Canadian Securities Administrators. The requirements of National Instrument 43-101 differ significantly from the requirements of the United States Securities and Exchange Commission (the "SEC"). In this document, we use the terms "measured", "indicated" and "inferred" resources. Although these terms are recognized and required in Canada, the SEC does not recognize them. The SEC permits US mining companies, in their filings with the SEC, to disclose only those mineral deposits that constitute "reserves". Under United States standards, mineralization may not be classified as a reserve unless the determination has been made that the mineralization could be economically and legally extracted at the time the determination is made. United States investors should not assume that all or any portion of a measured or indicated resource will ever be converted into "reserves." Further, "inferred resources" have a great amount of uncertainty as to their existence and whether they can be mined economically or legally, and United States investors should not assume that "inferred resources". %CIK: 0001173924 For further information: Neil McMillan, President & CEO Phone: (306) 668-7505 Email: ir@clauderesources.com Website: www.clauderesources.com CO: CLAUDE RESOURCES INC. CNW 15:46e 03-MAR-11
